UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [x]QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File No.: 000-28789 WOM, Inc. (Name of small business issuer in its charter) New York 14-1818862 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 1151 Flatbush Road Kingston, New York 12401 (Address of principal executive offices) Zip Code Issuer's telephone number, including area code: (845) 336-7700 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[X] Yes[] No As of June 30, 2007, 118,436 shares of Common Stock were outstanding. {00350215.DOC;2} Part I - Financial Information Item 1.Financial Statements WOM, INC. BALANCE SHEET ASSETS June 30, 2007 March 31, 2007 (Unaudited) Cash $54 $54 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Accrued expenses $5,665 $5,665 Total Liabilities $5,665 $5,665 Shareholders’ Equity: Common stock, $.01 par value, 250,000 shares authorized; 118,436 shares issued at June 30, 2007 and March 31, 2007 1,184 1,184 Accumulated deficit (6,795) (6,795) Total Shareholders' Equity (Deficit) (5,611) (5,611) Total Liabilities and Shareholders' Equity (Deficit) $54 $54 See accompanying notes to financial statements. {00350215.DOC;2} WOM, INC. STATEMENT OF OPERATIONS Three months ended June 30, 2007 2006 (Unaudited) (Unaudited) Revenues $0 $0 Costs and Expenses 0 0 Income Before Income Taxes 0 0 Provision for Income Taxes 0 0 Net Income $0 $0 Basic Income per Share $0 $0 Basic Weighted Average Number of Shares Outstanding 118,436 118,436 See accompanying notes to financial statements. {00350215.DOC;2} WOM, INC. STATEMENT OF CASH FLOWS Three months ended June 30, 2007 Three months ended June 30, 2006 (Unaudited) (Unaudited) Operating Activities: Net Income $0 $0 Increase in accrued expenses 0 0 Net Cash Provided By Operating Activities 0 0 Increase in Cash 0 0 Cash Beginning 54 54 Cash Ending $54 $54 Supplemental Cash Flow Information: Interest paid $0 $0 Income taxes paid $0 $0 See accompanying notes to financial statements. {00350215.DOC;2} WOM, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) A.BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with the generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the accompanying financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of WOM, Inc. (the “Company” or “WOM”) as of June 30, 2007; the results of operations for the three months ended June 30, 2007 and 2006, and the statement of cash flows for the corresponding three-month periods. WOM is not currently engaged, and does not expect to engage, in any business activities. B.BUSINESS WOM, Inc. (“WOM or the “Company”) was incorporated in December 1999 by Besicorp Ltd. (“Besicorp”), by contributing $100 in exchange for 100 shares of WOM common stock to effectuate a spin-off prior to the merger of Besicorp. WOM was established in order to permit the named plaintiff in the Bansbach Litigation to remain eligible to maintain the Bansbach Litigation.(See Note 2 of the Notes to Financial Statements filed with the Company's Annual Report on Form 10-KSB for the year ended March 31, 2007). Capitalized terms used without being defined herein shall have the meanings ascribed to such terms by WOM's Annual Report on Form 10-KSB for the year ended March 31, 2007. C.COMMON STOCK Prior to the completion of the Besicorp Ltd. merger, WOM issued to Besicorp Ltd. in addition to the 100 shares of WOM Common Stock held by Besicorp Ltd., 135,786 shares of WOM Common Stock, which Besicorp Ltd. distributed on a one share for one share basis to the shareholders of Besicorp Ltd. based on the 135,886 shares of Besicorp Ltd. common stock outstanding on April 25, 2000, the date of the Merger.As a result of forfeitures and cancellations in prior years, there are 118,436 shares of WOM common stock outstanding at June 30, 2007. D.LEGAL PROCEEDINGS The defendants in the Bansbach Litigation (i.e. the shareholder derivative action commenced in August 1997 in the New York Supreme Court, Ulster County, entitled John Bansbach v. Frederic M. Zinn and Randi Zinn their capacity as Personal Representatives of the Estate of Michael F. Zinn; Michael J. Daley Gerald A. Habib; David Harris, Wendy Harris and Katherine Young in their Capacity as Executors of the Estate of Harold Harris; Richard E. Rosen, and WOM, Inc. (Index No. 97-2573)) entered into a Stipulation of Compromise and Settlement (the “Stipulation”) dated June 21, 2007 which inter alia: provides for the settlement (the “Settlement”) of the Bansbach Litigation;requires the defendants other than WOM to deliver $1,025,000 (the “Settlement Fund”) to Robinson Brog Leinwand Greene Genovese & Gluck P.C. to be held in escrow for the benefit of WOM and its shareholders; andprovides that within 60 days after the Effective Date (as defined below) WOM’s transfer agent shall distribute the Settlement Fund (net of all administrative expenses and any attorneys’ fees, costs and incentive award awarded by the Bansbach Court) to the holders of WOM’s Common Stock as reflected on the records of WOM’s transfer agent on the Effective Date on a pro rata basis according to the number of shares of WOM’s Common Stock held by each holder. Consequently, WOM anticipates that the Effective Date shall be the final record date. After the parties to the Bansbach Litigation entered into the Stipulation, the court issued a preliminary approval order (the “Preliminary Order”) on June 27, 2007.Pursuant to the Preliminary Order, a settlement hearing has been scheduled for September 20, 2007 to consider the court’s approval of the Stipulation and the award of attorneys’ fees, costs and any incentive award.At the settlement hearing, the parties to the Bansbach Litigation will apply to the court to enter a final order and judgment (the “Final Order”).The Final Order, among other things, will approve the Stipulation; dismiss Bansbach’s complaint; and award any attorneys’ fees, costs and incentive award to Bansbach’s counsel. The Final Order will become final thirty one days thereafter if no motion or notice of appeal is timely filed; if any such documents are timely filed, the Final Order will become final the first day on which the order or judgment is not subject to further judicial review or appeal, either by reason of affirmance by a court of last resort, or by reason of lapse of time or otherwise.The first business day after the Final Order becomes final is the “Effective Date.” As of June 30, 2007, WOM has not recorded any amounts in its financial statements related to a gain from the Settlement Fund as there continue to be unresolved contingencies that could impact the ultimate amount, if any, that WOM may receive from the Settlement and the timing of any such receipt. For further information about the Bansbach Litigation, see the Company’s Annual Report on Form 10-KSB for the year ended March 31, 2007. Item 2.Management's Discussion and Analysis or Plan of Operations Forward-Looking Information The discussion below includes or may include certain forward-looking statements that involve risks and uncertainties that concern WOM's financial position, projected costs and plans and objectives of management for future operations as well as other statements including words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” and other similar expressions.Although we believe our expectations reflected in such forward-looking statements are based on reasonable assumptions, you are cautioned that we cannot assure you that such expectations will prove correct and that actual results and developments may differ materially from those conveyed in such forward-looking statements. Important factors that could cause actual results to differ materially from the expectations reflected in the forward-looking statements herein include costs or difficulties related to our ability to fund our operations from the Escrow Fund. These forward-looking statements speak only as of the date on which they are made and we are not undertaking any obligation to update any forward-looking statement to reflect events or circumstances after the date of this report. If we do update or correct one or more forward-looking statements, you should not conclude that we will make additional updates or corrections with respect thereto or with respect to other forward-looking statements. {00350215.DOC;2} Results of Operations We are not engaged in any business activities nor do we intend to engage in any such activities and accordingly, we do not expect to have any future revenues or profits. Our expenses generally will be limited to the expenses incurred in preparing documents required to be filed by public companies, the expense of distributing materials to shareholders and the transfer agent's fees as well as the costs associated with defending the Bansbach Litigation. These expenses will generally be paid directly from the Escrow Fund and will not be reflected on our financial statements. We have no full-time employees and no offices; Besicorp agreed in the Contribution Agreement to provide us with the services of its employees and to allow us to use its offices free of charge to the extent that we determine they are reasonably necessary and for so long as we shall seek such services and the use of such offices. Our principal assets consist of our interests in the Bansbach Litigation. These contingent assets comprise Old Besicorp's interests in the Bansbach Litigation that Besicorp received from Old Besicorp as a result of the Prior Merger Order. We believe that these contingent assets generally consist of any recovery to which Old Besicorp would be entitled as a result of the resolution of the Bansbach Litigation. Because we are not engaged in any business activity, these assets are our only possible source of revenues. Liquidity and Capital Resources and Off Balance Sheet Arrangements As of June 30, 2007 we had cash of $54, which represented our initial capitalization less bank charges.However, the parties to the Escrow Agreement, which was executed in connection with the Prior Plan of Merger, have agreed (i) to permit us to receive up to $35,000 (the “Annual Expenses”) annually in reimbursements from the Escrow Fund to cover our reasonable expenses in connection with maintaining our existence, complying with the Exchange Act and such other matters as may be reasonably necessary to permit the Bansbach Litigation to continue and (ii) WOM Litigation Costs (i.e. our costs and expenses relating to (a) the Bansbach Litigation, (b) litigation arising out of or relating to the Bansbach Litigation, (c) the Spin-Off and (d) our existence. Therefore, the Escrow Fund is not a source of funds to the extent we need more than $35,000 in any year (except for WOM Litigation Costs which do not have a maximum amount). At July 31, 2007, the cash balance of the Escrow Fund was approximately $2.18 million. We are dependent upon our ability to obtain money from the Escrow Fund to pay the expenses described above and without reimbursements from the Escrow Fund, we will not be able to pay our obligations as they become due and may be forced to curtail our activities. Item 3. Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company's management, including the Company's Chief Executive Officer and the Company's Chief Financial Officer, of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended). Based on this evaluation, the Company's Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures were effective in timely alerting them to material information relating to the Company required to be included in the Company's periodic filings with the Securities and Exchange Commission. There was no change in the Company's internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934, as amended) during the Company's most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. Part II - Other Information Item 1.Legal Proceedings The information required to be disclosed by this item is incorporated by reference to Note D of the financial statements included herein. Item 6. Exhibits Exhibit No. Description 2.1 Contribution and Distribution Agreement by and between Besicorp and WOM.1 3(i) Certificate of Incorporation of WOM, Inc.2 3(ii) By-Laws of WOM, Inc.1 10.1 Indemnification Agreement dated as of March 22, 1999by and among Old Besicorp, Besicorp, BGI Parent and BGI Acquisition2 10.2 Escrow Agreement dated as of March 22, 1999by and among Besicorp, Old Besicorp, BGI Parent and BGI Acquisition.2 10.3 Amendment No.1 to the Escrow Agreement dated as of February 23, 2000 by and among Besicorp, Old Besicorp, BGI Parent and WOM.3 31.1 Rule 13a-14(a)/15(d)-14(a) certifications 31.2 Rule 13a-14(a)/15(d)-14(a) certifications 32.1 Section 1350 certifications 1Incorporated by reference to the corresponding exhibit filed with the Company's Post-Effective Amendment No. 1 to the Registration Statement on Form 10-SB filed with the SEC on or about April 7, 2000. 2Incorporated by reference to the corresponding exhibit filed with the Company's Registration Statement on Form 10-SB with the SEC on or about January 6, 2000. 3Incorporated by reference to the corresponding exhibit filed with the Company's Amendment No. 1 to the Registration Statement on Form 10-SB filed with the SEC on or about March 14, 2000. {00350215.DOC;2} SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WOM, Inc. By:/s/ Frederic M. Zinn Frederic M. Zinn, President August 14, 2007 {00350215.DOC;2} EXHIBIT 31.1 SECTION 302 CERTIFICATION I, Frederic M. Zinn, the Chief Executive Officer, certify that: 1. I have reviewed this Quarterly Report on Form 10-QSB of WOM, Inc. 2. Based upon my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4. I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) for the registrant and have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under my supervision, to ensure that material information relating to the registrant, is made known to me by others within the entity, particularly during the period in which this report is being prepared; (b) evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report my conclusions about the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report based on such evaluation; and (c) disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. 5. I have disclosed, based on my most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing equivalent functions): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls over financial reporting. Dated: August 14, 2007 /s/ Frederic M. Zinn Frederic M. Zinn {00350215.DOC;2} EXHIBIT 31.2 SECTION 302 CERTIFICATION I, Michael L. Vizzie, the Chief Financial Officer, certify that: 1.I have reviewed this Quarterly Report on Form 10-QSB of WOM, Inc. 2.Based upon my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4.I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) for the registrant and have: (a)designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under my supervision, to ensure that material information relating to the registrant, is made known to me by others within the entity, particularly during the period in which this report is being prepared; (b)evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report my conclusions about the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report based on such evaluation; and (c)disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. 5.I have disclosed, based on my most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing equivalent functions): (a)all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b)any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls over financial reporting. Dated: August 14, 2007 /s/ Michael L. Vizzie Michael L. Vizzie {00350215.DOC;2} EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of WOM, Inc. (the “Company”)on Form 10-QSB for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Frederic M. Zinn, the principal executive officer and Michael L. Vizzie, principal financial officer, certifies pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 14, 2007 /s/ Frederic M. Zinn Frederic M. Zinn /s/ Michael L. Vizzie Michael L. Vizzie {00350215.DOC;2}
